Citation Nr: 0832721	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  06-04 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for low back disability.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for cervical spine 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for an acquired 
psychiatric disability, to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1989 to 
September 1992.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2004, a 
statement of the case was issued in December 2005, and a 
substantive appeal was received in December 2005.  A Board 
hearing at the local RO was held in June 2008.  

The Board notes that the veteran submitted additional 
evidence to the Board after certification of the appeal.  In 
his hearing testimony, the veteran waived RO consideration of 
this evidence. 

The Board notes that the notice of disagreement to the 
February 2004 rating decision also contemplated the issue of 
an increased rating for the veteran's service-connected right 
knee disability.  However, the veteran's substantive appeal 
and a contemporaneous written communication from his 
representative specifically list the three other issues, but 
not the right knee issue.  The right knee issue is therefore 
not in appellate status.  See generally 38 U.S.C.A. § 7105 
(West 2002).  At the June 2008 hearing, the veteran was 
allowed to offer testimony on the right knee issue with the 
proviso that the status of the right knee issue was not clear 
at that time.  , Although the Board has determined that the 
right knee increased rating issue is not now in appellate 
status, the veteran's testimony should be viewed as a new 
claim for an increased rating for right knee disability.  
Thus, this issue is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  A May 2003 rating decision denied entitlement to service 
connection for low back disability, described as low back 
pain, because new and material evidence had not been 
received; a notice of disagreement was not received to 
initiate an appeal from that rating decision.

2.  Evidence that raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for low back disability has not been received since the May 
2003 rating decision.   

3.  A May 2003 rating decision denied entitlement to service 
connection for cervical spine disability, described as 
degenerative disc disease; a notice of disagreement was not 
received to initiate an appeal from that rating decision.

4.  Evidence that raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for cervical spine disability has not been received since the 
May 2003 rating decision.   

5.  An April 2002 rating decision denied entitlement to 
service connection for an acquired psychiatric disability, to 
include PTSD, because new and material evidence had not been 
received; a notice of disagreement was not received to 
initiate an appeal from that rating decision.

6.  Evidence that raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for an acquired psychiatric disability has not been received 
since the April 2002 rating decision.   




CONCLUSIONS OF LAW

1.  The May 2003 rating decision, which denied entitlement to 
service connection for low back disability, is final.  38 
U.S.C.A. § 7105(c) (West 2002).
	
2.  New and material evidence has not been received since the 
May 2003 rating decision denying service connection for low 
back disability; and thus, the claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The May 2003 rating decision, which denied entitlement to 
service connection for cervical spine disability, is final.  
38 U.S.C.A. § 7105(c) (West 2002).
	
4.  New and material evidence has not been received since the 
May 2003 rating decision denying service connection for 
cervical spine disability; and thus, the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

5.  The April 2002 rating decision, which denied entitlement 
to service connection for an acquired psychiatric disability, 
to include PTSD, is final.  38 U.S.C.A. § 7105(c) (West 
2002).
	
6.  New and material evidence has not been received since the 
April 2002 rating decision denying service connection for an 
acquired psychiatric disability, to include PTSD; and thus, 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a December 2003 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the instant case, 
the RO provided VCAA notice to the veteran in December 2003, 
which was prior to the February 2004 rating decision.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the underlying claim for service connection, but 
there has been no notice of the types of evidence necessary 
to establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot. 

In Kent v. Nicholson, 20 Vet.App. 1 (2006), the Court 
addressed directives consistent with VCAA with regard to new 
and material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).
 
In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  
 
In this case, the December 2003 notice informed the claimant 
of what evidence was necessary to establish entitlement to 
service connection.  Further, the December 2003 notice 
informed the veteran of what constitutes new and material 
evidence.  Moreover, the RO previously denied the issues on 
appeal as there was no evidence of treatment of the 
disabilities in service or evidence linking these 
disabilities to service.  The December 2003 letter 
specifically stated that to the veteran must submit evidence 
showing that the disabilities were incurred in or aggravated 
in service.  Although, the letter does not specifically note 
that an acquired psychiatric disability had previously been 
denied, the Board finds that the veteran had actual knowledge 
of the requirements with respect to this disability because 
he had been denied numerous times before and had been 
informed of the need to submit new and material evidence each 
time he has attempted to reopen his claim.  Further, in his 
hearing testimony, the veteran addressed his psychiatric 
disability and asserted how he thought it was related to 
service demonstrating that he had actual knowledge of the 
requirements to submit new and material evidence.  Moreover, 
the veteran is represented by a national service 
organization, which would have actual knowledge of the 
information necessary to substantiate the veteran's claim.  
It is appropriate to assume that the veteran's representative 
included information concerning the elements of the claim in 
its guidance to the veteran.  Thus, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 
(1993) and the requirements set forth in Kent have been 
satisfied.    

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, hearing testimony, private 
treatment records and VA treatment records.  As in this case, 
where there is no showing of a disability in service or a 
link between the veteran's current disability and his active 
service, a VA medical examination is not necessary.  
38 U.S.C.A. § 5103A(d); 38 C.F.R.  § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet.App. 79 (2006).  Moreover, the 
statutory duty to assist the veteran does not arise if the 
veteran has not presented new and material evidence to reopen 
his claim.  Anderson v. Brown, 9 Vet.App. 542, 546 (1996).  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  The Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

The Board notes that the United States Court of Appeals for 
the Federal Circuit, in Boggs v. Peake, 2007-7137 (Fed. Cir. 
Mar. 26, 2008), recently found that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury, when it is an 
independent claim based on distinct factual bases. 
Essentially, claims based upon distinctly diagnosed diseases 
or injuries must be considered separate and distinct claims. 
The veteran has neither claimed nor submitted evidence of any 
new diagnoses for new claims. As such, the current claims 
will be considered on the basis of new and material evidence 
and not as separate and distinct claims.

Low Back Disability

Service connection for low back disability was initially 
denied in an October 1992 rating decision.  Service 
connection for low back disability was again denied by the RO 
in November 2000 and April 2002 rating decisions because new 
and material evidence to reopen the claim had not been 
received.  Most recently, service connection was denied in 
the May 2003 rating decision because new and material 
evidence had not been submitted.  The veteran was informed of 
the May 2003, rating decision, and failed to file a timely 
notice of disagreement to initiate an appeal.  The Board 
recognizes that the veteran did file a statement in October 
2003, which was within the one year period.  Nevertheless, 
the statement cannot be construed as a notice of disagreement 
as it did not express dissatisfaction or disagreement with an 
adjudicative determination and a desire to contest the 
result.  See 38 C.F.R. § 20.201.  In fact, the statement 
expressly stated that the veteran wished to reopen a claim.  
No other document was filed during the one year time period 
that can be reasonably construed as notice of disagreement.  
Under the circumstances, the Board finds that the May 2003 
rating decision became final.  38 U.S.C.A. § 7105(c).  

The pertinent evidence of record prior to the May 2003 rating 
decision consisted of the following: service treatment 
records; September 1992 to May 2003 VA treatment records; and 
a February 1999 VA hospital report showing a right L5-S1 
lumbar disc excision and bilateral L4-5 lumbar disc excision.  
While the veteran's August 1992 Report of Medical History 
indicated a 10-year history of recurrent low back pain, 
service treatment records, including the August 1992 service 
examination prior to discharge, are silent with respect to 
any complaints of low back pain or a diagnosis of a low back 
disability.  VA treatment records showed that the veteran 
complained of chronic low back pain.  Further, the February 
1999 VA hospital report showed that the veteran underwent 
surgery due to a diagnosis of herniated nucleus pulposus at 
L4-5 and L5-S1 with radiculopathy.  Significantly,  March 
2001 and June 2001 treatment records noted that the veteran 
hurt his back when he fell off a telephone poll in 1990.  
Further, a January 2003 VA treatment record stated that since 
falling off a 45 foot pole, the veteran had developed 
multiple joint/disc problems.  However, these records 
appeared to be based on the veteran's own unsubstantiated 
history.  In sum, as there was no new and material evidence 
received linking the veteran's low back disability to service 
or to his service-connected right knee disability, the RO 
denied the veteran's claim for low back disability in the May 
2003 rating decision. 

Since the May 2003 rating decision, the following additional 
relevant evidence has been added to the record: statements 
from the veteran; an August 2004 private treatment record 
from Atlanta Orthopedic and Arthroscopy Center, P.C.; January 
2004 to December 2005 VA treatment records; a July 2006 Aid 
and Attendance/Homebound VA examination; and June 2008 Board 
hearing testimony.  

The majority of the additional medical evidence submitted 
since the May 2003  rating decision showed that the veteran 
continued to experience low back pain, status post lumbar 
disc surgery.  As the additional medical evidence was not 
already of record at the time of the May 2003 rating 
decision, the Board finds that this evidence is new because 
it is not duplicative of previous medical evidence.  However, 
these additional medical records do not include any evidence 
that the veteran's low back disability manifested while in 
service, or is linked to service.  The Board notes that the 
August 2004 treatment record from Atlanta Orthopedic 
indicated that the veteran had a history of a fall sustained 
in 1990 and that current symptoms have been ongoing for 12 
years.  However, this statement is based on the veteran's own 
history and is redundant of statements already of record 
prior to the May 2003 rating decision.  Significantly, the 
examiner does not offer an opinion linking any current low 
back disability to service.  Further, as the additional 
medical records only date back to 2004, which was almost 12 
years after the veteran's discharge from active service, the 
records do not provide evidence of a continuity of pertinent 
symptomatology.  Thus, this evidence is not material because 
it does not relate to these unestablished facts, which are 
necessary to substantiate the veteran's claim.  

Lastly, the Board notes that the veteran's lay statements and 
hearing testimony as well as history given while seeking 
treatment continue to indicate that he fell off a 45 foot 
pole while in service and that his current low back 
disability is due to this fall.  However, the veteran's 
assertions simply reiterate his contentions offered in 
connection with the prior final decision.  The lay statements 
reference certain procedural and medical history that was 
already known at the time of the prior decision.  It is 
undisputed that a lay person is competent to offer evidence 
as to facts within his personal knowledge, such as the 
occurrence of an in-service injury, or symptoms.  
Nevertheless, without the appropriate medical training or 
expertise, a lay person is not competent to render an opinion 
on a medical matter, such as, in this case, a medical 
diagnosis or the etiology of the veteran's low back 
disability.  See Espiritu v. Derwinski, 2 Vet.App. 292, 294-
95 (1991).  Under the circumstances, the Board is unable to 
find that any of the newly received evidence raises a 
reasonable possibility of substantiating the veteran's claim.  

Accordingly, the claim of entitlement to service connection 
for low back disability is not reopened.  38 U.S.C.A. § 5108. 

Cervical Spine Disability

Service connection for cervical spine disability, described 
as degenerative disc disease was initially denied in the May 
2003 rating decision.  The veteran was informed of the May 
2003, rating decision, and failed to file a timely notice of 
disagreement to initiate an appeal.  Again, for the same 
reasons as noted above, the October 2003 statement cannot be 
construed as a notice of disagreement.  Under the 
circumstances, the Board finds that the May 2003 rating 
decision became final.  38 U.S.C.A. § 7105(c).  

The pertinent evidence of record prior to the May 2003 rating 
decision consisted of the following: service treatment 
records and September 1992 to May 2003 VA treatment records.  
Service treatment records, including the August 1992 service 
examination prior to discharge, are silent with respect to 
any complaints of neck pain or a diagnosis of a cervical 
spine disability.  VA treatment records showed that the 
veteran complained of neck pain.  An October 1995 to November 
1995 VA inpatient record indicated that the veteran had 
degenerative disease of the cervical spine.  Subsequent 
treatment records showed a diagnosis of degenerative disc 
disease.  Again, the January 2003 VA treatment record stated 
that since falling off a 45 foot pole, the veteran had 
developed multiple joint/disc problems, which appeared to be 
based on the veteran's own unsubstantiated history.  In sum, 
as there was no medical evidence received linking the 
veteran's cervical spine disability to service or to his 
service-connected right knee disability, the RO denied the 
veteran's claim for cervical spine in the May 2003 rating 
decision. 

Since the May 2003 rating decision, the following additional 
relevant evidence has been added to the record: statements 
from the veteran; a September 2004 private EMG from J.S., 
M.D.; August 2004 and October 2004 private treatment records 
from Atlanta Orthopedic and Arthroscopy Center, P.C. along 
with a cervical myelogram and CT scan; January 2004 to 
December 2005 VA treatment records; a July 2006 Aid and 
Attendance/Homebound VA examination; and June 2008 Board 
hearing testimony.  

The majority of the additional medical evidence submitted 
since the May 2003  rating decision showed that the veteran 
continued to experience cervical spine pain as well as other 
symptoms due to the veteran's degenerative disc disease.  As 
the additional medical evidence was not already of record at 
the time of the May 2003 rating decision, the Board finds 
that this evidence is new because it is not duplicative of 
previous medical evidence.  However, these additional medical 
records do not include any evidence that the veteran's 
cervical spine disability manifested while in service, or is 
linked to service.  Again, the Board notes that the August 
2004 treatment record from Atlanta Orthopedic indicated that 
the veteran had a history of a fall sustained in 1990 and 
that current symptoms have been ongoing for 12 years.  
However, this statement is based on the veteran's own history 
and is redundant of statements already of record prior to the 
May 2003 rating decision.  Significantly, the examiner does 
not offer an opinion linking any current cervical spine 
disability to service.  Further, as the additional medical 
records only date back to 2004, which was almost 12 years 
after the veteran's discharge from active service, the 
records do not provide evidence of a continuity of pertinent 
symptomatology.  Thus, this evidence is not material because 
it does not relate to these unestablished facts, which are 
necessary to substantiate the veteran's claim.  

Lastly, the Board notes that the veteran's lay statements and 
hearing testimony as well as history given while seeking 
treatment continue to indicate that he fell off a 45 foot 
pole while in service and that his current cervical spine 
disability is due to this fall.  However, again, the 
veteran's assertions simply reiterate his contentions offered 
in connection with the prior final decision.  The lay 
statements reference certain procedural and medical history 
that was already known at the time of the prior decision.  
Thus, when applying the same analysis as above, the Board is 
unable to find that any of the newly received evidence raises 
a reasonable possibility of substantiating the veteran's 
claim.  

Accordingly, the claim of entitlement to service connection 
for cervical spine disability is not reopened.  38 U.S.C.A. § 
5108. 

Acquired Psychiatric Disability, to include PTSD

Service connection for nervous condition was initially denied 
in the October 1992 rating decision.  Subsequently, service 
connection for PTSD was denied in a September 1996 rating 
decision and again in a February 1997 rating decision.  In 
December 1998, the RO denied service connection for 
depression.  A November 2000 rating decision confirmed the 
previous denial of service connection for depression as new 
and material evidence had not been submitted.  The November 
2000 rating decision noted that the current medical evidence 
included multiple diagnoses, including schizophrenia, 
schizoaffective disorder, major depression and mood disorder, 
not otherwise specified.  The RO found that there was no 
relationship between the veteran's current diagnoses and 
military service.   Most recently, in an April 2002 rating 
decision, service connection for an acquired psychiatric 
disability, described as nervous condition and PTSD, were 
again denied as no new and material evidence had been 
submitted.  The veteran was informed of the April 2002 rating 
decision, and failed to file a timely notice of disagreement 
to initiate an appeal.  Under the circumstances, the Board 
finds that the April 2002 rating decision became final.  38 
U.S.C.A. § 7105(c).  

The pertinent evidence of record prior to the April 2002 
rating decision consisted of the following: service treatment 
records; September 1992 to December 2001 VA treatment 
records; and a June 1996 VA examination report.  A March 1991 
service treatment record showed an assessment of insomnia.  
However, service treatment records, including the August 1992 
service examination prior to discharge, are silent with 
respect to any diagnosis of an acquired psychiatric 
disability.  The Board recognizes that in his August 1992 
medical history, the veteran indicated having frequent 
trouble sleeping, depression or excessive worry and nervous 
trouble of any sort.  However, significantly, the August 1992 
service examination specifically stated that there was no 
mental health diagnosis.  VA treatment records showed that in 
June 1993, the veteran was treated for cocaine and alcohol 
abuse.  In November 1995, the veteran was treated for 
recurrent depression and cocaine abuse.  The June 1996 VA 
examination also showed a diagnosis of major recurrent 
depression and cocaine dependence.  However, the examination 
report does not relate the veteran's depression to service.  
A February 2001 VA treatment record showed that the veteran 
reported that his army experience was terrible.  He stated 
that during training, he was treated more harshly than 
others.  He also provided that during his service, he had 
family problems with his wife at the time and having to deal 
with his mother dying.  Subsequent VA treatment records 
continue to show treatment for numerous psychiatric 
disabilities, which were diagnosed as schizophrenia, 
schizoaffective disorder, depression and dysthymia.  
Nevertheless, as there was no medical evidence received 
linking any acquired psychiatric disability to service, the 
RO denied the veteran's claim in the April 2002 rating 
decision. 

Since the April 2002 rating decision, the following 
additional relevant evidence has been added to the record: 
statements from the veteran; December 2002 to December 2005 
VA treatment records; a July 2006 Aid and 
Attendance/Homebound VA examination; and June 2008 Board 
hearing testimony.  

The majority of the additional medical evidence submitted 
since the April 2002 rating decision showed that the veteran 
continued to have treatment for psychiatric problems, which 
were diagnosed as chronic schizophrenia and depressive 
disorder.  As the additional medical evidence was not already 
of record at the time of the April 2002 rating decision, the 
Board finds that this evidence is new because it is not 
duplicative of previous medical evidence.  However, these 
additional medical records do not include any evidence that 
an acquired psychiatric disability manifested while in 
service, or is linked to service.  Further, the evidence does 
no show a continuity of pertinent symptomatology.  Thus, this 
evidence is not material because it does not relate to these 
unestablished facts, which are necessary to substantiate the 
veteran's claim.  

Lastly, the Board notes that the veteran's lay statements and 
hearing testimony continue to indicate that he was treated 
harshly in service and had problems with his wife at the time 
and dealing with his mother's death, which led to his current 
psychiatric disability.  His hearing testimony also described 
being choked and dragged up a hill by his drill sergeant.  
However, the veteran's assertions simply reiterate his prior 
contentions of harsh treatment offered in connection with the 
prior final decision.  The lay statements reference certain 
procedural and medical history that was already known at the 
time of the prior decision.  Thus, when applying the same 
analysis as above, the Board is unable to find that any of 
the newly received evidence raises a reasonable possibility 
of substantiating the veteran's claim.  

Accordingly, the claim of entitlement to service connection 
for acquired psychiatric disability, to include PTSD, is not 
reopened.  38 U.S.C.A. § 5108. 




ORDER

New and material evidence to reopen claims of entitlement to 
service connection for low back disability, for cervical 
spine disability, and for an acquired psychiatric disability, 
to include PTSD, has not been received.  The appeal is denied 
as to all issues.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


